Citation Nr: 1519166	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-21 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a disability manifested by high cholesterol.  

2.  Entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss.    

3.  Entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicides.  

4.  Entitlement to service connection for disability manifested by sleep problems.  

5.  Entitlement to service connection for a respiratory disorder, to include bronchitis.  

6.  Entitlement to service connection for a dental disability, to include for VA outpatient dental treatment purposes.  

7.  Entitlement to service connection for a skin disability, to include a skin rash.  

8.  Entitlement to an increased initial rating for head injury with headaches, currently rated as 10 percent disabling.  

9.  Entitlement to an initial compensable rating for skin lumps, residual of surgery.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The October 2010 rating decision, in pertinent part, granted service connection for head injury with headaches and assigned a 10 percent rating, effective December 23, 2009; granted service connection for skin lumps, residual of surgery, and assigned a 0 percent rating, effective December 23, 2009; and denied service connection for a disability manifested by high cholesterol, tinnitus, a prostate disability, a disability manifested by sleep problems, a respiratory disorder, a dental disability, and a skin disability.  In November 2010, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in June 2013, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2013.  The claims file was subsequently transferred to the RO in Detroit, Michigan.  

In June 2014, the Veteran testified before the undersigned at a central office hearing.  A copy of the transcript has been associated with the claims file.  

At the June 2014 hearing, the Veteran withdrew his appeal of the issue of entitlement to service connection for a disability manifested by high cholesterol.  Therefore, this issue is not currently before the Board.  

Subsequent to the most recent supplemental statement of the case in December 2013, the Veteran submitted additional evidence that included a January 2014 private medical report and a prostate cancer medical treatise without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal on August 15, 2013, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7015(e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.   

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the June 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.
  
The issues of whether new and material evidence has been submitted to reopen a claim for service connection for ischemic heart disease; entitlement to service connection for anal ulcer, peripheral neuropathy, gastric ulcer, peptic ulcer, hypertension, anemia, B-cell leukemia, Hodgkin's disease, soft tissue sarcoma, skin lumps (other than service-connected skin lumps, residual of surgery), lymphosarcoma, and calculi of the gallbladder (all claimed as secondary to exposure to herbicides); and entitlement to service connection for posttraumatic stress disorder have been raised by the record in a September 2014 statement in the VBMS file, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for a respiratory disorder, a dental disability, and a skin disability; and entitlement to increased initial ratings for head injury with headaches and skin lumps, residual of surgery, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, the competent evidence shows that the Veteran's tinnitus is due to his service-connected bilateral hearing loss.  

2.  The Veteran had Republic of Vietnam service for one year during the Vietnam Era.

3.  The competent and probative evidence fails to link the Veteran's current prostate disability to service, including exposure to herbicide agents.

4.  The competent and probative evidence fails to link the Veteran's current disability manifested by sleep problems to service.    


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2014).

2.  The criteria for establishing service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing service connection for a disability manifested by sleep problems have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As the Board's decision to grant service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

Regarding the claims for service connection for a prostate disability and a disability manifested by sleep problems, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA 
will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In a February 2010 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. The February 2010 letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the types of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, private medical records, VA examination reports, medical treatise information, hearing testimony, and the Veteran's statements.  The Board acknowledges the Veteran's requests for VA to obtain private medical records from Metropolitan Hospital and Dr. Singerman at Puritan Medical Clinic.  See August 2013 VA Form 9 and January 2014 Statement.  However the Veteran has indicated that these two medical facilities closed down 10 years ago and that he has been unable to contact them.  Given that the medical facilities have not been operational for 10 years, the Board finds that further attempts to obtain the associated medical records are not necessary.  Additionally, the Board finds that the March 2010 VA examinations were adequate because the examiners considered the relevant facts regarding the Veteran's medical history and addressed whether the Veteran's prostate disability and disability manifested by sleep problems were related to his period of service.    

Moreover, with respect to the Veteran's June 2014 Board hearing, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a) (2014).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and tumors become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Additionally, a veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents.  In the case of such a veteran, service connection for certain disorders, such as prostate cancer, will be rebuttably presumed if they are manifest to a compensable degree at any time after service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2014).  This presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. § 3.307(d) (2014).  In this case, the Veteran's period of active service from September 1966 to September 1969 included service in Vietnam for one year, and thus he is afforded the presumption of exposure to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Tinnitus

The Veteran contends that he has tinnitus that is due to noise exposure during service.  Alternatively, he alleges that his tinnitus is due to or aggravated by his service-connected bilateral hearing loss.  

The Veteran's DD Form 214 reveals that his military occupational specialty was construction machine operator.  The Board notes that noise exposure is consistent with the duties and circumstances of working in construction and with machines.  As such, the Board concedes the occurrence of the in-service noise exposure.    

Post-service private medical records dated from April 2008 to January 2014 reveal that the Veteran received intermittent treatment for tinnitus.       

In a November 2009 private medical report from an ear, nose, and throat specialist, the Veteran complained of bilateral tinnitus that was worse in his right ear than left ear.  He reported experiencing some intermittent discomfort associated with it.  After a thorough examination of the Veteran, the physician diagnosed him with suspect noise-induced high frequency sensorineural hearing loss.  He found that the Veteran's tinnitus was secondary to the hearing loss.  

On VA examination in March 2010, the Veteran reported the onset of his tinnitus as occurring 5 to 6 years ago.  After examination, the examiner found that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure.  She explained that the onset of the Veteran's tinnitus was well after military service.  However, the examiner indicated that the Veteran's tinnitus was as likely as not a symptom associated with the hearing loss.    

Regarding service connection for tinnitus on a direct basis, the Board finds that although the Veteran had a current diagnosis of tinnitus as well as conceded in-service noise exposure, the evidence does not show that the tinnitus is related to his period of service.  Indeed, the March 2010 VA examiner opined that the Veteran's tinnitus was less likely as not due to service because the onset of the disability occurred well after discharge from service.  

However, with respect to service connection for tinnitus as secondary to the Veteran's service-connected bilateral hearing loss, the March 2010 VA examiner found that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss.  Moreover, a November 2009 private ear, nose, and throat specialist determined that the Veteran's tinnitus was secondary to his noise-induced hearing loss.  The Board finds the November 2009 opinion to be highly probative and credible because the physician is a ear, nose, and throat specialist.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  As the medical evidence of record indicates that the Veteran has tinnitus that is due to bilateral hearing loss, and there is no contrary competent evidence of record, the Board resolves all reasonable doubt in favor of the Veteran and finds that he currently has tinnitus that is due to his service-connected bilateral hearing loss.  

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss, have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter.  38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 3.102 (2014).

Prostate Disability

The Veteran contends that he has a prostate disability that is due to his exposure to herbicides during Vietnam service.  

Service treatment records show that in October 1966, the Veteran had urinary frequency and urgency with nocturia 4 to 5 times nightly.  A March 1967 treatment record indicates that the Veteran had to wake up 1 to 2 times a night to urinate.  In November 1968, when the Veteran was in the hospital for a right reduction mammoplasty, the physician thought he felt a hard mass in the upper pole of the right lobe of the Veteran's prostate.  However, a December 1968 service treatment record from the urology clinic indicated that the Veteran's prostate was normal.  On separation examination in August 1969, the Veteran made no genitourinary complaints, and his genitourinary system was found to be within normal limits.  While he indicated that he had problems with piles or rectal disease, his anus and rectum were found to have no abnormalities.  

Post-service private medical records dated from October 2006 to January 2014 show that the Veteran received intermittent treatment for benign prostatic hypertrophy (BPH) with symptoms of frequent urination and polyuria.   

On VA examination in March 2010, the Veteran reported that he had been told by a private physician on physical examination in 2007 that he had an enlarged prostate.  He stated that he was then put on medicine for nocturia and lower urinary tract symptoms.  He complained of urinary urgency and weak or intermittent stream.  He indicated that his daytime voiding interval was 2 to 3 hours, and that he had 2 voidings per night.  After examination, the examiner diagnosed the Veteran with prostate hypertrophy.  He opined that the Veteran's prostate disability was not related to service in view of the normal prostate examination in the service treatment records and the fact that his BPH was recently diagnosed by history.    

In support of his claim, the Veteran submitted a medical treatise regarding how current treatments for prostate cancer were focused on hormone deprivation when research indicated that future treatments should target the prostate cancer gene fusion.  

In June 2014, the Veteran testified before the Board at a central office hearing.  Testimony revealed, in pertinent part, that the Veteran had at first been prescribed a medication called Flomax for his frequent urination, but that his physician had changed the prescription to a medication called Avodart because the Flomax would not prevent cancer.  The Veteran testified that the changed medication did not work because he still had to get up 2 to 4 times a night to use the bathroom.  He reported that he could not remember the year when he began to notice symptoms of frequent urination, but that it had been going on a long time.  He stated that his doctors had not indicated to him that his enlarged prostate and frequent urination were precursors to prostate cancer.  He also reported that his doctor had not definitively identified Agent Orange as the source for his enlarged prostate and that his doctor had indicated that his prostate problems may have been due to his age.  He maintained that his doctor might be more knowledgeable on the rate of prostate cancer occurring in older men than he was on the subject of Agent Orange exposure.    

As the Veteran is presumed to have been exposed to Agent Orange, the Board must address the theory that the Veteran had a prostate disability that was related to his Agent Orange exposure.  However, the Veteran's diagnosed prostate disability of BPH is not a disability associated with exposure to herbicides.  Indeed, the only prostate disability that VA has found to be associated with exposure to herbicides is prostate cancer, and the Veteran has never been diagnosed with prostate cancer.  Therefore, the Board finds that service connection for a prostate disability due to a presumption of being related to exposure to herbicides is not warranted.  38 C.F.R. § 3.309(e).  

Notwithstanding the fact that the Veteran's diagnosed prostate disability is not subject to presumptive service connection on the basis of herbicide exposure, the Veteran could still establish service connection for his condition with competent evidence that it was incurred in service, was present during other presumptive periods, or by submitting medical or scientific evidence that it was in fact due to herbicide exposure during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

The Board acknowledges that the Veteran submitted a medical treatise from the Internet regarding different treatments for prostate cancer.  However, this treatise only provided general information with respect to prostate cancer treatment and is not specific to the facts of his case.  Moreover, as the Veteran has not been diagnosed with prostate cancer, the medical treatise is not relevant to the Veteran's actual diagnosed disability.  Thus, such document is entitled to little probative weight as it does not address the specific relationship of the Veteran's diagnosed prostate disability and his military service.

The Board reiterates that while the Veteran complained of urinary frequency and nocturia twice during service and a physician thought that he had felt a hard mass on the Veteran's prostate in November 1968, a subsequent prostate examination revealed that the Veteran's prostate was normal.  Moreover, at no time did any of the Veteran's treating providers find that his currently diagnosed prostate disability was due to his period of service, to include exposure to herbicides.  The Veteran himself testified at his June 2014 hearing that his private physician had not linked his prostate disability to Agent Orange exposure and had instead indicated that it may have been due to the Veteran's age.  Additionally, the VA examiner who performed the March 2010 VA examination thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset of disability, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's BPH was due to his period of active service.  Specifically, the examiner found that the Veteran had a normal prostate on examination during service and that his BPH had only been recently diagnosed.  For these reasons, the March 2010 VA opinion by the VA examiner is afforded great probative value.  

Moreover, although prostate cancer is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a) (i.e. tumor), the competent evidence of record does not show that the Veteran has been diagnosed with prostate cancer.  Therefore, service connection for a prostate disability on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.   

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a prostate disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of frequent urination, any actual diagnosis of a prostate disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current prostate disability requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has a prostate disability that is due to his period of service, including exposure to herbicides, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current prostate disability is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the March 2010 opinion by the March 2010 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his prostate disability.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current prostate disability to service, including exposure to herbicides, and on a presumptive basis under 38 C.F.R. § 3.309(a).  Accordingly, service connection for a prostate disability is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Disability Manifested By Sleep Problems

The Veteran contends that he has a disability manifested by sleep problems that is related to his period of service.  

Service treatment records are negative for any complaints, treatment, or diagnoses of any disability manifested by sleep problems.  On separation examination in August 1969, the Veteran denied having frequent trouble sleeping, and he was not found to have any disabilities manifested by sleep problems.  

On VA examination in March 2010, the Veteran complained of having sleep problems for 20 years.  He reported that he would wake up to sudden noises and go back to bed, but that he would wake up rested in the morning.  The examiner noted a positive medical history of sleep apnea and indicated that the related symptoms were waking up at night due to noise but waking up rested.  After examination, the examiner diagnosed the Veteran with "[s]leep impairment by history since 20 years."  He opined that the sleep impairment was not likely due to or aggravated by service in view of the onset being many years after discharge from service in 1969.  The examiner also determined that the Veteran's impaired sleep by history was not likely due to his in-service traumatic brain injury (TBI), as per the medical literature review.  He also explained that the onset was not consistent with a TBI etiology, as it was many years after the TBI.    

A January 2014 letter from the Veteran's private physician indicated that the Veteran suffered from insomnia and sleeping problems.  

In June 2014, the Veteran testified before the Board at a central office hearing.  Testimony revealed, in pertinent part, that the Veteran's sleep problems first started about 5 to 8 years ago.  The Veteran testified that he had brought it to his doctor's attention in 2005 or 2006.  He reported that his doctor had never attributed his insomnia or sleep problems to his period of service.  He stated that when he had problems falling asleep, he would stay awake until 5:30-6:00 in the morning, and then sleep from 7:30-8:00 in the morning until 12:00-1:00 in the afternoon.  He indicated that he could not really say that he had sleep problems during active duty that were similar to what he was currently experiencing.   

The Board reiterates that the Veteran's service treatment records are negative for any complaints, diagnoses, or treatment of a disability manifested by sleep problems.  Moreover, at no time did any of the Veteran's treating providers find that he had a disability manifested by sleep problems that was due to his period of service.  The Veteran himself testified at his June 2014 hearing that he could not really say that he had sleep problems during service that were similar to his current situation.  He also testified that his doctor had never attributed his insomnia or sleep problems to service.  Additionally, the VA examiner who performed the March 2010 VA examination thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset of disability, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's sleep impairment was due to his period of active service, to include his TBI.  Specifically, the examiner explained that the onset of the Veteran's sleep impairment was many years after discharge from service in 1969.  He also cited medical literature in explaining that the Veteran's impaired sleep by history was not likely due to his in-service TBI.  He found that the onset of the sleep impairment was not consistent with a TBI etiology, as it was many years after the TBI.  For these reasons, the March 2010 VA opinion by the VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a disability manifested by sleep problems falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of waking up in the middle of the night, any actual diagnosis of an actual disability manifested by sleep problems requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current disability manifested by sleep problems requires medical expertise to determine because it involves a complex medical matter.  To the extent that the Veteran believes that he has a disability manifested by sleep problems that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current disability manifested by sleep problems is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

For the reasons set forth above, the Board finds the March 2010 opinion by the March 2010 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his disability manifested by sleep problems.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current disability manifested by sleep problems to service, including as due to a TBI.  Accordingly, service connection for a disability manifested by sleep problems is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for tinnitus, as secondary to service-connected bilateral hearing loss, is granted.  

Entitlement to service connection for a prostate disability, to include as secondary to exposure to herbicides, is denied.  

Entitlement to a disability manifested by sleep problems is denied.  


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the claims for service connection for a respiratory disorder, a dental disability, and a skin disability, as well as the claims for increased initial ratings for head injury with headaches and skin lumps, residual of surgery.  

Regarding the respiratory disorder, to include bronchitis, service treatment records show that in September 1966, the Veteran complained of a sore throat.  He had irritation on his tonsils and pain in his chest with a non-productive cough.  In April 1967, the Veteran was treated for his constant coughing at night.  A December 1968 service treatment report shows that the Veteran was treated for upper respiratory infection with reflux of epistatic blood.  In February 1969, the Veteran had a sore throat and chest congestion.  A March 1969 service treatment record shows that the Veteran complained of a head cold, productive cough, and sore throat, for which he received treatment.  On separation examination in August 1969, the Veteran reported having sinusitis, hay fever, shortness of breath, chronic cough, and coughing up blood.  However, he was not found to have any respiratory abnormalities.  Post-service private treatment records dated from April 2008 to March 2010 show that the Veteran received intermittent treatment for coughing, drainage, post-nasal drip, bronchospasm and allergic rhinitis with cough, and asthmatic bronchitis.  A January 2014 letter from the Veteran's private physician indicates that the Veteran suffered from recurrent bronchitis and shortness of breath, allergic rhinitis, and frequent sinusitis.    

The Board notes that in March 2010, the Veteran underwent a VA examination for "miscellaneous respiratory diseases."  However, this examination appeared to focus on the Veteran's disability manifested by sleep and did not address any of his in-service treatment for respiratory problems or his post-service treatment for bronchitis, allergic rhinitis, and sinusitis.  Therefore, given the evidence outlined above, the Veteran should now be afforded an appropriate VA examination with a medical opinion concerning whether the Veteran has a respiratory disorder, to include bronchitis, that arose during service or is otherwise related to any incident of service, including in-service treatment for respiratory problems.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
  
With respect to the dental condition, the Veteran testified at his June 2014 central office hearing that he had not received any injury to his teeth during service.  However, he reported that he had two teeth extracted during service and that subsequently, he had experienced headaches starting from the site where his teeth had been extracted and going up his sinuses into his temple.  A review of the Veteran's service dental records reveals conflicting evidence regarding which teeth were extracted during service and which teeth were missing on separation examination.  Indeed, on the August 1969 separation examination, the Veteran is shown to still have his tooth numbered 16 while a June 1967 dental record clearly shows that the Veteran had his tooth numbered 16 extracted.  Additionally, while the September 1966 entrance examination reveals that the Veteran had teeth numbered 9 and 17 missing on entrance, service dental records show that the Veteran did have his tooth numbered 17 at least on June 1967.  Thus, the Board finds that the most beneficial reading of the service dental records indicates that the Veteran's teeth numbered 6, 7, 8, 10, 16, 17, and 32 were all extracted during service.  On VA dental examination in March 2010, the examiner opined that the Veteran's current dental status was most likely not the result of his active service.  However, he did not provide an opinion on whether the Veteran's dental disability of extracted teeth aggravates his service-connected head injury with headaches, for which eligibility of Class III VA outpatient dental treatment is potentially warranted.  See 38 C.F.R. § 17.161(g) (2014) (those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability).  

Given the evidence outlined above, the claims file should be returned to the March 2010 examiner, if available, in order to obtain an opinion regarding whether the Veteran's dental disability aggravates his service-connected head injury with headaches.  See 38 C.F.R. § 17.160(b) (2014) (dental examinations may be authorized for those claimants having disability adjudicated as incurred in active service but with an associated dental condition that is considered to be aggravating the service-connected disorder).    

In regards to the skin disability, to include a skin rash, the Veteran contends that he received treatment for a rash during service in July 1967.  Service treatment records show that in July 1967, the Veteran was treated for a mild right foot rash.  A January 1969 service treatment report indicates that the Veteran was treated for a rash on his head.  On separation examination in August 1969, the Veteran denied having any skin diseases and made no skin complaints.  His skin was also found to have no abnormalities.  Post-service private treatment records dated from October 2006 to March 2010 show that the Veteran received intermittent treatment for onychomycosis, tinea pedis, tinea cruris, and dermatitis of the elbows.  A January 2014 letter from the Veteran's private physician indicates that the Veteran suffered from recurrent skin rash and tinea in the feet and groin.  On VA examination in March 2010, the Veteran reported that he started to have a rash in the groin and in between his toes in 1972 and that he had constantly experienced the rash since then.  After examination, the examiner diagnosed the Veteran with bilateral tinea pedis and tinea cruris.  He opined that these skin disabilities were not likely related to or aggravated by service and cited the lack of documentation in the Veteran's service treatment records for these conditions.  

The March 2010 VA examiner provided an opinion that the Veteran's skin disabilities were not related to his period of service and supported his opinion on the fact that there was no documentation for these conditions during the Veteran's period of service.  However, as noted above, the Veteran's service treatment records reveal that he received treatment for rashes in July 1967 and January 1969.  Therefore, the VA examiner's medical opinion was based on an inaccurate factual premise.  Given that the March 2010 VA examiner based his opinion on an inaccurate factual premise, the claims file should be returned to the March 2010 examiner, if available, in order to obtain another opinion regarding any relationship between the Veteran's skin disability and his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).       

The Veteran was last afforded a VA examination for his head injury with headaches and for his skin lumps, residual of surgery, in March 2010, about 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the last examinations are somewhat remote, and the Veteran has both submitted medical evidence and provided testimony suggesting that his disabilities have worsened since the last examinations.  Specifically, a January 2014 letter from a private physician reveals that the Veteran had migraine headaches that occurred frequently about 3 times a week.  He also continued to experience pain in the sites of his surgeries for his lipomas.  Additionally, the Veteran testified at his June 2014 hearing that he experienced 2 to 3 severe headaches a week and had to lie down until they passed.  He reported that his headache medication had been increased because it had not been helping with the pain.  He stated that his headaches caused him to feel numbness, lightheadedness, dizziness, and incoherence.  Regarding his skin lumps, residual of surgery, the Veteran testified that he experienced a stinging, stabbing, and nerve pain in the area over the excisions of his skin growths.  He reported that this chronic pain associated with the surgical sites occurred once or twice a week.  He also stated that the painful areas had gotten worse since the last examination because he now had more areas of skin growth that had been removed in 2012.  He maintained that he believed that the new skin growths in the middle of his chest and groin were related to the same skin lumps he had had in service.  

Because there may have been changes in the Veteran's conditions, the Board finds that new TBI and scar examinations are needed to fully and fairly evaluate the Veteran's claims for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes that with respect to the Veteran's skin lumps, residual of surgery, he has only been service-connected for the scars associated with the lumps that had been removed from under his left breast and right pectoral muscle.  On VA examination in March 2010, the Veteran's left upper back skin lump was found to not be related to service because the onset of this skin lump had been in 2003.  Thus, prior to determining the severity of the Veteran's skin lumps, residual of surgery, the VA examiner for the scar examination should determine whether the additional skin lumps on the Veteran's left upper back, chest, and groin are part of his service-connected skin lumps, residual of surgery, or whether they are instead a separate disability from his service-connected skin lumps, residual of surgery.  

Finally, in regards to the head injury with headaches, the Veteran has been rated under Diagnostic Code 8045-8100.  The regulations for the evaluation of brain disease due to trauma or TBI under Diagnostic Code 8045 were amended, effective October 23, 2008.  The amendment applies to all applications for benefits received by VA on or after October 23, 2008.  In this case, the Veteran's claim was filed in December 2009, and would therefore warrant application of the amended criteria under Diagnostic Code 8045.  However, a review of the record does not show that the Veteran's claim was reviewed and adjudicated under the amended regulations.  Therefore, following the appropriate VA examination for the Veteran's head injury with headaches, the RO must consider the Veteran's claim under the amended regulations for 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).                

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his respiratory disorder, dental disability, skin disability, head injury with headaches, and skin lumps, residual of surgery.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Schedule the Veteran for an appropriate VA examination to obtain a medical opinion clarifying whether the Veteran has a current respiratory disorder, to include bronchitis, that is related to his period of service.  The claims file must be provided to and be reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder, to include bronchitis, is due to the Veteran's period of service, to include treatment for sore throat, cough, and upper respiratory problems in September 1966, April 1967, December 1968, February 1969, and March 1969.      

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder, including the Veteran's reports of sinusitis, hay fever, shortness of breath, chronic cough, and coughing up blood at his August 1969 separation examination.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

3.  Return the examination report and claims file to the examiner who conducted the March 2010 VA dental examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected head injury with headaches is aggravated (permanent worsening of the underlying disability beyond natural progress) by the Veteran's extracted teeth numbered 6, 7, 8, 10, 16, 17, and 32.  If aggravation is found, then the examiner should quantify the degree of such aggravation, if possible.  

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.
  
4.  Return the examination report and claims file to the examiner who conducted the March 2010 VA skin examination, if available.  The examiner should once again review the claims file and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability, to include skin rash, is due to the Veteran's period of service, to include treatment for rashes in July 1967 and January 1969.      

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of his disorder.  Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

5.  Schedule the Veteran for a TBI examination to determine the current severity of his head injury with headaches.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should describe all symptomatology associated with the head injury with headaches, to include the current severity of any and all such (1) cognitive; (2) behavioral/emotional; or (3) physical manifestations.  

The TBI examination must be conducted following the protocol in VA's Disability Examination Worksheet for TBI examination.  The examiner is asked to specifically address the degree to which the service-connected residuals of TBI, to include migraine headaches, is currently manifested by facets of cognitive impairment, including memory, attention, concentration, and executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and consciousness.

Any subjective symptoms or physical dysfunction with distinct diagnoses that may be evaluated under another diagnostic code should be separately evaluated under the appropriate diagnostic code.  Any emotional/behavioral dysfunction should be evaluated under 38 C.F.R. § 4.130 when there is a diagnosis of a mental disorder.   

With regard to headaches (which have been previously identified as a residual to the TBI that may be evaluated under another diagnostic code), the examiner should render specific findings as to the frequency and severity of the Veteran's headaches, specifically indicating whether the Veteran suffers characteristic prostrating attacks occurring an average of once every 2 months over the last several months, characteristic prostrating attacks occurring once a month over the last several months, or very frequent, completely prostrating attacks productive of severe economic inadaptability.

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

6.  Schedule the Veteran for a scar examination to determine the current severity of his skin lumps, residual of surgery.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail.  

The examiner should first determine whether any current existent or excised skin lumps, to include on the left upper back, chest, and groin, are part of the Veteran's service-connected disability of skin lumps, residual of surgery, on the left breast and right pectoral muscle.  

Then, the examiner should describe all symptomatology associated with every existent or excised skin lump that has been determined to be part of the Veteran's service-connected skin lumps, residual of surgery.  The examiner should indicate whether any scars are painful and whether they are unstable.  The examiner should also measure the area of the scars and determine whether the scars are deep or superficial.  The examiner should also determine whether any scars are productive of any functional impairment.      

Each opinion provided must be fully explained with a complete discussion of the evidence of record and sound medical principles, which may reasonably explain the medical guidance in the study of this case.

7.  After the development requested above has been completed, the record should again be reviewed, to include adjudication of the Veteran's claim for increased rating for head injury with headaches under the amended criteria for Diagnostic Code 8045.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


